NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2008-1046

                               KERR CORPORATION,

                                                      Plaintiff-Appellant,

                                           v.

                           WESTSIDE RESOURCES, INC.,

                                                      Defendant-Appellee.

        David R. Cross, Quarles & Brady, LLP, of Milwaukee, Wisconsin, argued for
plaintiff-appellant. With him on the brief was Johanna M. Wilbert.

      W. David Shenk, of Whyte Hirschboeck Dudek S.C., of Madison, Wisconsin,
argued for defendant-appellee. With him on the brief were Eugenia G. Carter and
Anthony J. Sievert

Appealed from: United States District Court for the Western District of Wisconsin

Chief Judge Barbara B. Crabb
                 NOTE: This disposition is not citable as precedent.


United States Court of Appeals for the Federal Circuit
                                     2008-1046


                              KERR CORPORATION,

                                                     Plaintiff-Appellant,

                                         v.

                          WESTSIDE RESOURCES, INC.,

                                                     Defendant-Appellee.




                                  Judgment


ON APPEAL from the       United States District Court for the
                         Western District of Wisconsin

in CASE NO(S).           07-CV-177.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, LOURIE and SCHALL, Circuit Judges.)


                         AFFIRMED. See Fed. Cir. R. 36.



                                         ENTERED BY ORDER OF THE COURT



DATED April 9, 2008                       /s/ Jan Horbaly
                                         Jan Horbaly, Clerk